Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 1 of 110




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 18-CR-20685-WILLIAMS/TORRES

    UNITED STATES OF AMERICA

    v.

    GUSTAVO ADOLFO HERNANDEZ FRIERI,

                   Defendant,
                                                                              /

    MARIA LUCIA HERNANDEZ,
    GRAMERCY IRREVOCABLE OPERATING
    TRUST, AMERICAS FIDUCIARY LTD.,
    3 GRAMERCY PARK WEST LLC, and
    HH MASTER SETTLEMENT
    TRUST.

                   Third-Party Petitioners,
                                                                                  /

         MARIA LUCIA HERNANDEZ, GRAMERCY IRREVOCABLE OPERATING
         TRUST, AMERICAS FIDUCIARY LTD., 3 GRAMERCY PARK WEST LLC,
            AND HH MASTER SETTLEMENT TRUST’S NOTICE OF CLAIM,
         VERIFIED PETITION, AND REQUEST FOR HEARING TO ADJUDICATE
              THE VALIDITY OF THEIR INTEREST IN REAL PROPERTY

            Petitioners,   MARIA    LUCIA     HERNANDEZ,     GRAMERCY         IRREVOCABLE

    OPERATING TRUST, AMERICAS FIDUCIARY LTD., 3 GRAMERCY PARK WEST LLC,

    and HH MASTER SETTLEMENT TRUST, file this notice of claim, verified petition, and

    request for ancillary hearing pursuant to 21 U.S.C. § 853(n) and (p) and Rule 32.2(c) of

    the Federal Rules of Criminal Procedure.

    I.      INTRODUCTION AND SUMMARY

            Petitioners assert their interest in 314 Hicks Street, Brooklyn, New York 11201

    (314 Hicks). See DE:353 (preliminary order of forfeiture of 314 Hicks).
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 2 of 110




           Petitioners make their instant claim based on filings by the Government that

    dispute the validity of the transfer by Petitioners in February 2019 of all the Membership

    Interests in the record title owner (Petitioner, 3 Gramercy Park West LLC) of the

    predecessor property, 3 Gramercy Park West, Unit 2, New York (the Gramercy

    apartment) the sale proceeds of which were used to acquire 314 Hicks. See DE:344:8

    (Government asserts that transfer of ownership of 3 Gramercy Park West LLC may be

    “voidable”). If the position asserted by the Government were upheld and transfer of the

    Membership Interests in 3 Gramercy Park West LLC (“Membership Interests”) were to

    be voided or nullified, then title and ownership of 314 Hicks, the acquisition of which

    derives directly from disposition of the Gramercy apartment, must revert, in whole or in

    part, to one or more of the Petitioners.

           Petitioners therefore assert their instant petition to protect their interest from

    unwarranted forfeiture in the event that the Court were to adopt arguments advanced by

    the Government seeking to void or nullify the transfer of the Membership Interests (and

    hence ownership of the Gramercy apartment) in February 2019. If the transfer is deemed

    invalid as contended by the Government, Petitioners’ ownership interest in the acquired

    property, 314 Hicks, should be recognized. See In re Rothstein, Rosenfeldt, Adler, P.A.,

    717 F.3d 1205, 1215 (11th Cir. 2013) (holding, in context of ancillary forfeiture proceeding,

    that properties acquired with non-forfeitable funds are also non- forfeitable where

    defendant had no property interest in such funds; “If the funds used to acquire the other

    properties ... were not proceeds, it follows that any properties purchased with them were

    not properties derived from proceeds.”).

           Petitioners assert their interest as an equitable lien and constructive trust in the

    314 Hicks property acquired with the proceeds of the sale of the Gramercy apartment, in

                                                 2
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 3 of 110




    that Petitioners are not mere general creditors of the transferees of the Gramercy

    apartment; instead, the Gramercy apartment provided consideration for acquisition of

    314 Hicks, consisting of proceeds of the Gramercy apartment. See United States v.

    Shefton, 548 F.3d 1360, 1366 (11th Cir. 2008) (upholding constructive trust claim in

    ancillary proceeding; “[W]e agree with the majority of circuits that have held that a

    constructive trust can serve as a superior legal interest under [21 U.S.C.] § 853(n)(6)(A)

    and thus can serve as grounds for invalidating a criminal forfeiture order.”); United States

    v. Ramunno, 599 F.3d 1269, 1274 (11th Cir. 2010) (in ancillary proceedings, courts do not

    “throw considerations of fairness and equity out the window when determining whether

    to recognize a constructive trust”).

           Under both Florida and New York law, a constructive trust is imposed and an

    equitable lien is created where, even though no wrongdoing was committed or intended,

    property of another is acquired under circumstances where authority was lacking for the

    transfer, such that the transfer by which acquisition occurred is deemed invalid. In such

    a circumstance, reversion of the interest to the putative transferor and residual owner—

    in this case, the Petitioners—by means of constructive trust and equitable lien is required.

    See Am. Cities Power & Light Corp. v. Williams, 74 N.Y.S.2d 369, 371 (Sup. Ct. 1947),

    aff’d, 274 A.D. 751, 80 N.Y.S.2d 357 (N.Y. App. Div. 1948) (“when propertyhas been

    acquired under circumstances requiring that the holder of the legal title may not in good

    conscience retain the interest ... equity converts him into a trustee ... and where a person

    holding title to property ought in equity to convey it to another on the theory that he would

    be unjustly enriched and that it would be inequitable if he were to retain it ... a

    constructive trust arises”) (citing Beatty v. Guggenheim Exploration Co., 225 N.Y. 380,

    386 (N.Y.1919) (Cardozo, J.), superseded by statute on other grounds, N.Y. Gen. Oblig.

                                                 3
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 4 of 110



    Law § 15-301); Bucacci v. Boutin, 933 So. 2d 580, 587 (Fla. 3rd DCA 2006) (“We have

    long recognized that equitable lien claims may be brought in this district, even though the

    suit affects land not within the territorial jurisdiction of the court.”). Federal courts

    recognize such state law constructive trust interests. See Shefton, 548 F.3d at 1366;

    Ramunno, 599 F.3d at 1274.

           Petitioners’ interest satisfies the requirements of 21 U.S.C. § 853(n)(6)(1) (i.e., a

    legal right, title, or interest in property that was vested in a petitioner rather than the

    defendant at the time of events leading to the forfeiture of the property), and §

    853(n)(6)(2) (i.e., a legal right, title, or interest in property that was superior to any right,

    title, or interest of the defendant at the time of events leading to the forfeiture of the

    property).

           When the transfer of Membership Interests in 3 Gramercy Park West LLC was

    sought to be effected in February 2019, the record title owner of the Gramercy apartment

    was Petitioner 3 Gramercy Park West LLC, the Membership Interests of which were

    owned by Petitioner Gramercy Irrevocable Operating Trust (GIOT), a Nova Scotia trust

    established on July 1, 2005. The sole beneficiary of GIOT was the HH Master Settlement

    Trust, a Nova Scotia trust originally established on February 26, 2003, and subsequently

    amended and restated on November 13, 2006. In turn, Petitioner Maria Lucia Hernandez

    was the solebeneficiary of the HH Master Settlement Trust. (A second beneficiary of the

    trust, Maria Helena Hernandez, disclaimed her beneficial interest in the HH Master

    Settlement Trust in January 2019, leaving Maria Lucia as the sole beneficiary of the HH

    Master Settlement Trust. See Exhibit A, attached; disclaimer of Maria Helena).

           Maria Lucia has offered her sworn statements to the effect that she transferred

    the Membership Interests to an irrevocable trust created in 2019 (DC Trust), and that


                                                   4
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 5 of 110




    she did so solely for the benefit of the minor children of Olympia De Castro and the

    defendant, in accordance with her father, Gustavo Hernandez Romero’s intention that

    the Gramercy apartment be used for his grandchildren’s benefit. See Exhibit B, attached

    (affidavit of Petitioner Maria Lucia Hernandez). Documents filed in this case, see DE:383

    (and exhibits attached thereto), indicate that the DC Trust caused 3 Gramercy Park West

    LLCto sell the Gramercy apartment, held the proceeds for approximately seven months

    in a trust brokerage account, then used the sale proceeds to purchase 314 Hicks.

    Thereafter, Maria Lucia caused 3 Gramercy Park West LLC to be liquidated. A separate

    third-party petition indicates that the DC Trust transactions were undertaken

    consistently with Gustavo Hernandez Romero’s intent that the Gramercy apartment be

    used for his grandchildren’s benefit (as grandfather of the minor children who are third-

    party petitioners in the petition filed as DocketEntry 383).

           No person other than Petitioners had any right to contest or object to any action

    taken to effect trust purposes as occurred in this matter. Action taken by the Government

    in this case to retrospectively control Petitioners’ asset dispositions exceeds any right of

    action by the Government under forfeiture laws and violates the due process rights of the

    Petitioners, whose interest is vested. Petitioners’ interests arise from events and funding

    that predate, and are unrelated to, any occurrence for which a claim of forfeitability could

    be asserted.

           Despite arguing that the relevant transfer of the Membership Interests is voidable,

    the Government failed to provide direct notice to Petitioners as required by Fed. R. Crim.

    P. 32.2(b)(6). Thus, it is unclear whether the Government will maintain itspresent claim

    of a voidable transfer or whether, instead, the Government will conclude that it has no

    valid basis to challenge transfers made in good faith.

                                                5
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 6 of 110




           Petitioners’ claims are timely filed following publication of a forfeiture notice by

    the Government. Petitioners request a hearing to adjudicate the validity of their interests

    and to amend the Fourth Preliminary Order of Forfeiture, DE:353, to exclude 314 Hicks

    as a substitute asset subject to forfeiture against the defendant Hernandez Frieri.

    II.    FACTUAL AND PROCEDURAL BACKGROUND

           Petitioner, Gramercy Irrevocable Operating Trust (GIOT) was created and became

    effective July 1, 2005. See Exhibit C, Gramercy Irrevocable Operating Trust, Declaration

    of Trust. Pursuant to the GIOT Declaration of Trust, dated July 1, 2005, HH Master

    Settlement Trust was the sole beneficiary of GIOT. Petitioner, HH Master Settlement

    Trust was originally created on February 26, 2003 and subsequently amended and

    restated on November 13, 2006. Gustavo Hernandez Romero was named as the primary

    beneficiary of the HH Master Settlement Trust and his two daughters, Maria Lucia and

    Maria Helena Hernandez were the contingent beneficiaries. See Exhibit D. Americas

    Fiduciary Ltd. was appointed as Trustee of both GIOT and the HH Master Settlement

    Trust. Id. (authorizing signature by principal Timothy Richards). GIOT held all of the

    Membership Interests.

          Defendant, Gustavo Hernandez Frieri, did not create GIOT, nor did he contribute

    assets to GIOT, nor did he serve as Trustee of GIOT, nor was ever a beneficiary of GIOT.

    Equally, the defendant was never a Trustee, nor beneficiary of HH Master Settlement

    Trust, nor an owner of 3 Gramercy Park West LLC and Americas Fiduciary Ltd.

    Instead, Gustavo Hernandez Romero was the original beneficiary of the HH Settlement,

    and his daughters, Maria Lucia and Maria Helena Hernandez were contingent

    beneficiaries, whose interests became that of sole beneficiaries upon the death of Mr.




                                                6
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 7 of 110



    Hernandez Romero in November 2006. See Exhibit D, Annex “B” (The Amended and

    Restated HH Settlement).

           On July 28, 2005, Petitioner 3 Gramercy Park West LLC was incorporated in New

    York by GIOT. See Exhibit E (Articles of Organization). Shortly after it was formed, 3

    Gramercy Park West LLC purchased the Gramercy apartment on August 16, 2005. See

    Exhibit F (Deed and recording information for 3 Gramercy Park West). The defendant

    was never a member or owner of 3 Gramercy Park West LLC and never owned the

    Gramercy apartment. See Exhibit G (LLC operating agreement).

           In February 2019, Maria Lucia Hernandez, as sole beneficiary of HH Master

    Settlement Trust, assigned ownership of the Membership Interests of 3 Gramercy Park

    West LLC (which also transferred ownership of the Gramercy apartment) to the DC Trust.

    See Exhibit H (Assignment and Assumption of Limited Liability Company Membership

    Interest in 3 Gramercy Park West, LLC). Maria Lucia consented to this assignment. See

    Exhibit I.

           According to the verified petition filed at DE:383, in November 2019, 3 Gramercy

    Park West LLC sold the Gramercy apartment. See Exhibit J. The Government has

    stipulated that the proceeds from the sale of the Gramercy apartment were used to buy

    314 Hicks. The Government has acknowledged “proceeds from the sale of the Gramercy

    Apartment funded the 2020 purchase of the 314 Hicks Brooklyn Townhouse.” DE:344

    at 8; id. at 7 (asserting that 3 Gramercy West LLC may have been “owned and controlled”

    by Hernandez “family relatives through a series of trusts”). See also Exhibit K (DC Trust

    Chase Checking Account November 2019 statement); Exhibit L (DC Trust J.P. Morgan

    Brokerage Account December 2019 statement).




                                               7
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 8 of 110




           Petitioners contend that this ownership history renders the Fourth Preliminary

    Order of Forfeiture invalid in whole or in part because the right, title, or interest was

    vested in Petitioners rather than the defendant, or was superior to any right, title, or

    interest of the defendant, at the time of the commission of the acts which gave rise to the

    Fourth Preliminary Order of Forfeiture and at all other times. See 21 U.S.C. § 853(n).

           Thus, Petitioners assert vested legal and equitable interests in 314 Hicks. The

    Government has acknowledged that family trust assets are at issue. DE:402 at 6 (referring

    to the defendant’s “family’s trusts” as holding ownership interests in the Gramercy

    apartment). And the law is clear that trusts for the benefit of family members are a valid

    and proper means of ownership, preservation, and disposition of property—and that they

    are to be viewed in that light under the law. See, e.g., In re Kenneth Allen Knight Tr., 303

    F.3d 671, 676 (6th Cir. 2002) (recognizing that the “basic distinction between business

    trusts and nonbusiness trusts is that business trusts are created for the purpose of

    carrying on some kind of business or commercial activity for profit; the object of a

    nonbusiness trust is to protect and preserve the trust res”) (internal citation omitted).

           The plain language of section 853(p) provides that only the substitute property of

    the defendant may be forfeited to the Government. 21 U.S.C. § 853(p) (“[T]he court shall

    order the forfeiture of any other property of the defendant, up to the value of any

    property” found directly forfeitable due to a criminal nexus) (emphasis added); see

    United States v. Seher, 562 F.3d 1344, 1373 (11th Cir. 2009) (only “Seher’s property

    could be a substitute asset for the personal money judgment”). The defendant did not own

    the Gramercy apartment.




                                                8
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 9 of 110




         Because Petitioners, if the Government’s position—that the transfer of the

   Membership Interests to the DC Trust was invalid and should be nullified—were adopted,

   must be found to hold legal right, title, and interest in 314 Hicks (the successor property

   to the Gramercy apartment), and their legal right, title, and interest is superior to that of

   the defendant and the Government, Petitioners request a hearing to adjudicate the validity

   of their interests and to amend the Fourth Preliminary Order of Forfeiture and exclude the

   real property 314 Hicks.

           WHEREFORE, MARIA LUCIA HERNANDEZ, GRAMERCY IRREVOCABLE

    OPERATING TRUST, AMERICAS FIDUCIARY LTD., 3 GRAMERCY PARK WEST LLC,

    and HH MASTER SETTLEMENT TRUST respectfully move for a hearing to adjudicate

    the validity of their interest in the property and later to amend the forfeiture order and

    exclude 314 Hicks Street from any future forfeiture order.

                                              Respectfully submitted,

                                               s/ Richard C. Klugh
                                              Richard C. Klugh, Esq.
                                              Fla. Bar No. 305294
                                              Counsel for Petitioners
                                              40 N.W. 3rd Street, PH1
                                              Miami, Florida 33128
                                              Tel. (305) 536-1191
                                              Fax (305) 536-2170
                                              E-Mail klughlaw@gmail.com




                                                9
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 10 of 110
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 11 of 110




                                 EXHIBIT A
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 12 of 110
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 13 of 110




                                 EXHIBIT B
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 14 of 110




                        AFFIDAVIT OF MARIA LUCIA HERNANDEZ FRIERI

 My name is Maria Lucia Hernandez Frieri and I declare pursuant to 28 U.S.C. § 1746 under
 penalty of perjury under the laws of the United States of America that the following is
 true and correct:
    1. My parents were Gustavo Hernandez Romero and Francia del Socorro Frieri de
       Hernandez. Gustavo Hernandez Frieri is my brother. I am married to Juan Carlos
       Gomez. I currently live in Bogota, Colombia.
    2. I am the aunt to Gustavo and Olympia’s three minor children, G             H
       d C       (9 years old), F          H         d C        (7 years old), and A
       H           d C        (5 years old).
    3. In 2004, my mother suddenly passed. Gustavo was the only unwed sibling – my
       father 18 years her senior – devastated as we all were, told me he wished to
       organize his matters – leave his wishes settled – by providing for Gustavo’s future
       children.
    4. The apartment in New York, 3 Gramercy Park West, was purchased as an asset in
       my father’s trust, for the benefit of Gustavo’s future children.
    5. My brother Gustavo married Olympia de Castro – they had their first two children.
       Before the third child was born, they lived at 3 Gramercy Park West – always
       property of my father’s trust. Neither Gustavo nor his wife Olympia had any
       ownership of the 3 Gramercy Park West apartment in which they lived. Gustavo
       was never a trustee or a beneficiary of my father’s trust that owned 3 Gramercy
       Park West.
    6. When my father passed away, I became beneficiary of the HH Master Settlement
       Trust, my father’s trust.
    7. In late 2018 and then into 2019 my husband Juan Carlos, Olympia de Castro and I
       had discussions regarding my father’s trust and the 3 Gramercy Park West
       apartment. We decided to create a new trust for my brother’s children, to date
       three born children – G        ,F         and A          . I as the sole beneficiary of
       the HH Master Settlement Trust assigned the membership interests of 3 Gramercy
       Park West, LLC to the DC 2019 Irrevocable Trust, in order to transfer the 3 Gramercy
       Park West apartment solely for the benefit of G        ,F            and A         , as
       per my father’s wishes. My brother Gustavo who at this time had been arrested
       was never part of these conversations.




                                          Exhibit B
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 15 of 110




    8. In conclusion, I confirm that I, Maria Lucia Hernandez Frieri, was the sole
        beneficiary of the HH Master Settlement Trust, created by my father, Gustavo
        Hernandez Romero. The property 3 Gramercy Park West, acquired by the HH
        Master Settlement Trust was always as intended by my father, an asset belonging
        to his grandchildren born by Gustavo, my brother. On February 1st 2019, I, as the
        sole beneficiary of the HH Master Settlement Trust, assigned the membership
        interest of 3 Gramercy Park West LLC to the DC 2019 Irrevocable Trust, transferring
        the property 3 Gramercy Park West to the DC 2019 Irrevocable Trust. I did not
        intend for the trust asset, 3 Gramercy Park West, to belong to my brother, Gustavo,
        or to Olympia de Castro. This property was to be held in trust solely for the benefit
        of my nephews and niece, G            H           d C     ,A           d C       and
        F          d C        , respectively.
    9. As a couple, my husband Juan Carlos Gomez and I decided that he be the Protector
        to the new trust, the DC 2019 Irrevocable Trust, always making sure that this new
        Trust be kept in the best interest of all three children.
    10. None of the actions in the fulfillment of my father’s wishes were ever done to hide
        any assets from the Government.

 I declare under penalty of perjury under the laws of the United States of America that the
 foregoing is drafted, written by me, all being true and correct.

 Executed on April 29, 2021


 ___ ____________________
 Maria Lucia Hernandez Frieri




                                         Exhibit B
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 16 of 110




                                 EXHIBIT C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 17 of 110




                                     Exhibit C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 18 of 110




                                     Exhibit C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 19 of 110




                                     Exhibit C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 20 of 110




                                     Exhibit C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 21 of 110




                                     Exhibit C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 22 of 110




                                     Exhibit C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 23 of 110




                                     Exhibit C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 24 of 110




                                     Exhibit C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 25 of 110




                                     Exhibit C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 26 of 110




                                     Exhibit C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 27 of 110




                                     Exhibit C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 28 of 110




                                     Exhibit C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 29 of 110




                                     Exhibit C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 30 of 110




                                     Exhibit C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 31 of 110




                                     Exhibit C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 32 of 110




                                     Exhibit C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 33 of 110




                                     Exhibit C
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 34 of 110




                                 EXHIBIT D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 35 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 36 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 37 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 38 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 39 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 40 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 41 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 42 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 43 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 44 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 45 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 46 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 47 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 48 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 49 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 50 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 51 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 52 of 110




                                     Exhibit D
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 53 of 110




                                 EXHIBIT E
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 54 of 110




                                     Exhibit E
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 55 of 110




                                     Exhibit E
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 56 of 110




                                 EXHIBIT F
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 57 of 110




                                     Exhibit F
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 58 of 110




                                     Exhibit F
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 59 of 110




                                     Exhibit F
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 60 of 110




                                     Exhibit F
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 61 of 110




                                     Exhibit F
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 62 of 110




                                     Exhibit F
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 63 of 110




                                 EXHIBIT G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 64 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 65 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 66 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 67 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 68 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 69 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 70 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 71 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 72 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 73 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 74 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 75 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 76 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 77 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 78 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 79 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 80 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 81 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 82 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 83 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 84 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 85 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 86 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 87 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 88 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 89 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 90 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 91 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 92 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 93 of 110




                                     Exhibit G
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 94 of 110




                                 EXHIBIT H
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 95 of 110




                                     Exhibit H
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 96 of 110




                                 EXHIBIT I
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 97 of 110




                                     Exhibit I
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 98 of 110




                                 EXHIBIT J
1/8/2021
     Case      1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 99 of 110
                                                                  New York City Department of Finance
                                                                      Office of the City Register
                                                                                                                                                        HELP
                                                                                                                                              [Click help for additional instructions]
                                                                                                                                              Selecting a help option will open new window
                                                                                                                                  Current Search Criteria:



Detailed Document Information
                                                                                                                                  Name: 3 GRAMERCY PARK WEST*
                                                                                                                                  Date: To Current Date
                                                                                                                                  Party Type: All Parties
                                                                                                                                  Borough/County: All Boroughs/Counties
                                                                                                                                  Document Class: All Document Classes
      DOCUMENT ID:   2019112201003001                         CRFN:                            2019000385194                          COLLATERAL:                       N/A
      # of PAGES:    2                                        REEL-PAGE:                       N/A-N/A                                EXPIRATION DATE:                  N/A
      DOC. TYPE:     BOTH RPTT AND                            FILE NUMBER:                     N/A                                    ASSESSMENT DATE:                  N/A
                     RETT
      DOC. DATE:     11/21/2019                               RECORDED / FILED:                11/25/2019 2:11:56 PM                  SLID #:                           N/A
      DOC. AMOUNT:   $5,700,000 00                            BOROUGH:                         MANHATTAN
      % TRANSFERRED: 100%                                     RPTT #:                          N/A                                    MAP SEQUENCE #:                   N/A
      MESSAGE:       N/A

 PARTY 1
            NAME                    ADDRESS 1                          ADDRESS 2                           CITY                STATE                    ZIP                      COUNTRY
  3 GRAMERCY PARK WEST,
                            3 GRAMERCY PARK WEST                                                      NEW YORK                   NY                   10003                       US
  LLC




 PARTY 2
            NAME                    ADDRESS 1                          ADDRESS 2                           CITY                STATE                    ZIP                      COUNTRY
  BRAJOVIC, KATHRYN         3 GRAMERCY PARK WEST                                                      NEW YORK                   NY                   10003                       US
  BRAJOVIC, M LOS           3 GRAMERCY PARK WEST                                                      NEW YORK                   NY                   10003                       US




 PARTY 3/Other
            NAME                    ADDRESS 1                          ADDRESS 2                           CITY                STATE                    ZIP                      COUNTRY




 PARCELS
                                                    PROPERTY                                    SUBTERRANEAN       PROPERTY
  BOROUGH       BLOCK      LOT        PARTIAL                       EASEMENT      AIR RIGHTS                                          UNIT                          REMARKS
                                                      TYPE                                         RIGHTS          ADDRESS
                                                     SINGLE
 MANHATTAN /                                                                                                      3 GRAMERCY
                    876     12       ENT RE LOT    RESIDENTIAL          N              N               N                               2
  NEW YORK                                                                                                         PARK WEST
                                                    COOP UNIT




 REFERENCES                                                                                REMARKS
               DOCUMENT
     CRFN                 BOROUGH     YEAR      REEL   PAGE       FILE NBR
                  ID




                                                  Print                       View Document             Search Results            Search Options              Main Options



                                                  Go To: Finance Home Page | NYC gov Home Page | Contact Us | Privacy Policy | Terms of Use




https://a836-acris.nyc.gov/DS/DocumentSearch/DocumentDetail?doc_id=2019112201003001
                                                                                   Exhibit J                                                                                                 1/1
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 100 of
                                     110




                                   Exhibit J
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 101 of
                                     110




                                   Exhibit J
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 102 of
                                     110




                                   Exhibit J
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 103 of
                                     110




                                   Exhibit J
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 104 of
                                     110




                               EXHIBIT K
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 105 of
                                     110




                                   Exhibit K
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 106 of
                                     110




                                   Exhibit K
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 107 of
                                     110




                               EXHIBIT L
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 108 of
                                     110




                                   Exhibit L
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 109 of
                                     110




                                   Exhibit L
Case 1:18-cr-20685-KMW Document 418 Entered on FLSD Docket 05/28/2021 Page 110 of
                                     110




                                   Exhibit L
